Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 5, 2021

                                      No. 04-20-00392-CV

                             Sherry CAGLE n/k/a Sherry Schwartz,
                                        Appellant

                                                 v.

      Mario CUELLAR, Norma Cuellar, James Donald Cagle, and Hannah Funding LLC.,
                                     Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-01910
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER

       Appellees’ brief was originally due February 16, 2021. Appellees’ first motion for
extension of time was granted, extending the deadline for filing the brief to March 31, 2021. On
April 1, 2021, appellees filed a motion requesting an additional extension of time to file the brief
until May 18, 2021, for a total extension of ninety-one days. After consideration, we GRANT
IN PART the motion and ORDER appellees to file their brief by May 17, 2021. Appellees are
advised that if the brief is not filed, the case may be set at issue without an appellees’ brief.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court